Exhibit 4.1 [Execution] AMENDED AND RESTATED CREDIT AGREEMENT by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Sole Lead Arranger, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Sole Book Runner, THE LENDERS THAT ARE PARTIES HERETO, as the Lenders, and UNIFI, INC. and Certain of its Domestic Subsidiaries, as Borrowers Dated as of March 26, 2015 Table of Contents Page 1. DEFINITIONS AND CONSTRUCTION. 1 Definitions 1 Accounting Terms 1 Code 1 Construction 2 Time References 2 Schedules and Exhibits 2 2. LOANS AND TERMS OF PAYMENT. 3 Revolving Loans. 3 Term Loan. 3 Borrowing Procedures and Settlements. 4 Payments; Reductions of Commitments; Prepayments. 11 Promise to Pay 16 Interest Rates and Letter of Credit Fee 16 Crediting Payments 18 Designated Account 18 Maintenance of Loan Account; Statements of Obligations 18 Fees 19 Letters of Credit. 19 LIBOR Option. 24 Capital Requirements 26 Accordion 27 Joint and Several Liability of Borrowers; Borrower Representative 28 3. CONDITIONS; TERM OF AGREEMENT. 31 Conditions Precedent to the Initial Extension of Credit 31 Conditions Precedent to all Extensions of Credit 31 Maturity 31 Effect of Maturity 31 Early Termination by Borrowers 31 Conditions Subsequent 32 4. REPRESENTATIONS AND WARRANTIES. 32 Due Organization and Qualification; Subsidiaries 32 Due Authorization; No Conflict. 33 Governmental Consents 33 Binding Obligations; Perfected Liens 33 Title to Assets; No Encumbrances 33 Litigation 34 Compliance with Laws 34 No Material Adverse Effect 34 Solvency. 34 Employee Benefits 34 Environmental Condition 34 Complete Disclosure 34 Patriot Act 35 Indebtedness 35 Payment of Taxes 35 -i- Table of Contents (continued) Page Margin Stock 35 Governmental Regulation 36 OFAC 36 Employee and Labor Matters 36 Excluded Subsidiaries 36 Leases 36 Eligible Accounts 36 Eligible Inventory 37 Location of Equipment and Inventory 37 Inventory Records 37 5. AFFIRMATIVE COVENANTS. 37 Financial Statements, Reports, Certificates 37 Reporting 37 Existence 37 Maintenance of Properties 37 Taxes 38 Insurance 38 Inspection 38 Compliance with Laws 39 Environmental 39 Disclosure Updates 39 Formation of Subsidiaries 39 Further Assurances 40 Lender Meetings 40 Location of Equipment, Inventory and Chief Executive Office 40 Treasury Management Services 40 6. NEGATIVE COVENANTS. 41 Indebtedness 41 Liens 41 Restrictions on Fundamental Changes 41 Disposal of Assets 41 Nature of Business 41 Prepayments and Amendments 42 Restricted Payments 42 Accounting Methods 43 Investments 43 Transactions with Affiliates 43 Use of Proceeds 43 Limitation on Issuance of Equity Interests 44 Inventory with Bailees 44 Excluded Subsidiaries 44 Restrictions on Subsidiary Distributions 44 Sale and Leaseback 44 7. FINANCIAL COVENANTS. 44 8. EVENTS OF DEFAULT. 45 Payments 45 -ii- Table of Contents (continued) Page Covenants 45 Judgments 45 Voluntary Bankruptcy, etc 46 Involuntary Bankruptcy, etc 46 Default Under Other Agreements 46 Representations, etc 46 Guaranty 46 Security Documents 46 Loan Documents 46 Change of Control 46 9. RIGHTS AND REMEDIES. 46 Rights and Remedies 46 Remedies Cumulative 47 WAIVERS; INDEMNIFICATION. 47 Demand; Protest; etc 47 The Lender Group’s Liability for Collateral 47 Indemnification 48 NOTICES. 48 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. 49 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 52 Assignments and Participations. 52 Successors 56 AMENDMENTS; WAIVERS. 56 Amendments and Waivers 56 Replacement of Certain Lenders. 58 No Waivers; Cumulative Remedies 58 AGENT; THE LENDER GROUP. 58 Appointment and Authorization of Agent 59 Delegation of Duties 59 Liability of Agent 59 Reliance by Agent 60 Notice of Default or Event of Default 60 Credit Decision 60 Costs and Expenses; Indemnification 61 Agent in Individual Capacity 62 Successor Agent 62 Lender in Individual Capacity 62 Collateral Matters. 63 Restrictions on Actions by Lenders; Sharing of Payments. 64 Agency for Perfection 65 Payments by Agent to the Lenders 65 Concerning the Collateral and Related Loan Documents 65 -iii- Table of Contents (continued) Page Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information 65 Several Obligations; No Liability 66 Lead Arranger, Book Runner 66 WITHHOLDING TAXES. 66 Payments 66 Exemptions 67 Reductions 68 Refunds 69 GENERAL PROVISIONS. 69 Effectiveness 69 Section Headings 69 Interpretation 69 Severability of Provisions 69 Bank Product Providers 69 Debtor-Creditor Relationship 70 Counterparts; Electronic Execution 70 Revival and Reinstatement of Obligations; Certain Waivers 70 Confidentiality. 71 Survival 72 Patriot Act 72 Integration 72 Amendment and Restatement 72 -iv- EXHIBITS AND SCHEDULES Schedule 1.1 Definitions Schedule 3.1 Conditions Precedent Schedule 3.6 Conditions Subsequent Schedule 4.1(b) Capitalization of Subsidiaries Schedule 4.1(c) Subscriptions, Options, Etc. Schedule 4.11 Environmental Matters Schedule 4.14 Permitted Indebtedness Schedule 4.20 Excluded Subsidiaries Schedule 4.24 Location of Equipment and Inventory Schedule 5.1 Financial Statements, Reports, Certificates Schedule 5.2 Collateral Reporting Schedule A-1 Agent’s Account Schedule A-2 Authorized Persons Schedule C-1 Commitments Schedule D-1 Designated Account; Designated Account Bank Schedule E-1 Eligible Inventory and Equipment Locations Schedule E-2 Eligible Real Property Schedule P-1 Permitted Investments Schedule P-2 Permitted Liens Schedule R-1 Real Property Collateral Exhibit A-1 Form of Assignment and Acceptance Agreement Exhibit B-1 Form of Borrowing Base Certificate Exhibit B-2 Form of Bank Product Provider Agreement Exhibit C-1 Form of Compliance Certificate Exhibit L-1 Form of LIBOR Notice -v- AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT , is entered into as of March 26, 2015 (this “ Agreement ”), by and among the lenders identified on the signature pages hereof (each of such lenders, together with its successors and permitted assigns, is referred to hereinafter as a “ Lender ”, as that term is hereinafter further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “ Agent ”), WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as sole lead arranger (in such capacity, together with its successors and assigns in such capacity, the “ Lead Arranger ”), WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, as sole book runner (in such capacity, together with its successors and assigns in such capacity, the “ Book Runner ”), and UNIFI, INC. , a New York corporation (“ Parent ”), and its Domestic Subsidiaries that are signatories hereto or that hereafter become parties hereto, as co-borrowers (collectively, “ Borrowers ”). The parties agree as follows: 1. DEFINITIONS AND CONSTRUCTION. 1.1 Definitions . Capitalized terms used in this Agreement shall have the meanings specified therefor on Schedule 1.1 . 1.2 Accounting Terms . All accounting terms not specifically defined herein shall be construed in accordance with GAAP; provided that if Parent notifies Agent that Parent requests an amendment to any provision hereof to eliminate the effect of any Accounting Change occurring after the Closing Date or in the application thereof on the operation of such provision (or if Agent notifies Parent that the Required Lenders request an amendment to any provision hereof for such purpose), regardless of whether any such notice is given before or after such Accounting Change or in the application thereof, then Agent and Borrowers agree that they will negotiate in good faith amendments to the provisions of this Agreement that are directly affected by such Accounting Change with the intent of having the respective positions of the Lenders and Borrowers after such Accounting Change conform as nearly as possible to their respective positions as of the date of this Agreement and, until any such amendments have been agreed upon and agreed to by the Required Lenders, the provisions in this Agreement shall be calculated as if no such Accounting Change had occurred. When used herein, the term “financial statements” shall include the notes and schedules thereto. Whenever the term “Loan Parties” is used in respect of a financial covenant or a related definition, it shall be understood to mean the Loan Parties on a Consolidated Basis (without inclusion of Subsidiaries of Parent that are not Loan Parties), unless the context clearly requires otherwise. Notwithstanding anything to the contrary contained herein, (a) all financial statements delivered hereunder shall be prepared, and all financial covenants contained herein shall be calculated, without giving effect to any election under the Statement of Financial Accounting Standards No. 159 (or any similar accounting principle) permitting a Person to value its financial liabilities or Indebtedness at the fair value thereof, and (b) the term “unqualified opinion” as used herein to refer to opinions or reports provided by accountants shall mean an opinion or report that is (i)unqualified, and (ii) does not include any explanation, supplemental comment, or other comment concerning the ability of the applicable Person to continue as a going concern or concerning the scope of the audit. 1.3 Code . Any terms used in this Agreement that are defined in the Code shall be construed and defined as set forth in the Code unless otherwise defined herein; provided that , to the extent that the Code is used to define any term herein and such term is defined differently in different Articles of the Code, the definition of such term contained in Article 9 of the Code shall govern. 1.4 Construction . Unless the context of this Agreement or any other Loan Document clearly requires otherwise, references to the plural include the singular, references to the singular include the plural, the terms “includes” and “including” are not limiting, and the term “or” has, except where otherwise indicated, the inclusive meaning represented by the phrase “and/or” The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any other Loan Document refer to this Agreement or such other Loan Document, as the case may be, as a whole and not to any particular provision of this Agreement or such other Loan Document, as the case may be. Section, subsection, clause, schedule, and exhibit references herein are to this Agreement unless otherwise specified. Any reference in this Agreement or in any other Loan Document to any agreement, instrument, or document shall include all alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements, thereto and thereof, as applicable (subject to any restrictions on such alterations, amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders, and supplements set forth herein). The words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties. Any reference herein or in any other Loan Document to the satisfaction, repayment, or payment in full of the Obligations shall mean (a) the payment or repayment in full in immediately available funds of (i) the principal amount of, and interest accrued and unpaid with respect to, all outstanding Loans, together with the payment of any premium applicable to the repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are unpaid regardless of whether demand has been made therefor, (iii) all fees or charges that have accrued hereunder or under any other Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and are unpaid, (b) in the case of contingent reimbursement obligations with respect to Letters of Credit, providing Letter of Credit Collateralization, (c) in the case of obligations with respect to Bank Products (other than Hedge Obligations), providing Bank Product Collateralization, (d) the receipt by Agent of cash collateral in order to secure any other contingent Obligations for which a claim or demand for payment has been made on or prior to such time or in respect of matters or circumstances known to Agent or a Lender at such time that are reasonably expected to result in any loss, cost, damage, or expense (including attorneys fees and legal expenses), such cash collateral to be in such amount as Agent reasonably determines is appropriate to secure such contingent Obligations, (e) the payment or repayment in full in immediately available funds of all other outstanding Obligations (including the payment of any termination amount then applicable (or which would or could become applicable as a result of the repayment of the other Obligations) under Hedge Agreements provided by Hedge Providers) other than (i) unasserted contingent indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations) that, at such time, are allowed by the applicable Bank Product Provider to remain outstanding without being required to be repaid or cash collateralized, and (iii) any Hedge Obligations that, at such time, are allowed by the applicable Hedge Provider to remain outstanding without being required to be repaid, and (f) the termination of all of the Commitments of the Lenders. Any reference herein to any Person shall be construed to include such Person’s successors and assigns. Any requirement of a writing contained herein or in any other Loan Document shall be satisfied by the transmission of a Record. Time References . Unless the context of this Agreement or any other Loan Document clearly requires otherwise, all references to time of day refer to Eastern standard time or Eastern daylight saving time, as in effect in Atlanta, Georgia on such day. For purposes of the computation of a period of time from a specified date to a later specified date, the word “from” means “from and including” and the words “to” and “until” each means “to and including”; provided that, with respect to a computation of fees or interest payable to Agent or any Lender, such period shall in any event consist of at least one full day. Schedules and Exhibits . All of the schedules and exhibits attached to this Agreement shall be deemed incorporated herein by reference. - 2 - 2. LOANS AND TERMS OF PAYMENT. Revolving Loans. (a)Subject to the terms and conditions of this Agreement, and during the term of this Agreement, each Revolving Lender agrees (severally, not jointly or jointly and severally) to make revolving loans (“ Revolving Loans ”) to Borrowers in an amount at any one time outstanding not to exceed the lesser of: (i)such Lender’s Revolver Commitment, or (ii)such Lender’s Pro Rata Share of an amount equal to the lesser of: (A)the amount equal to (1) the Maximum Revolver Amount less (2)the sum of (y) the Letter of Credit Usage at such time, plus (z) the principal amount of Swing Loans outstanding at such time, and (B)the amount equal to (1) the Borrowing Base as of such date (based upon the most recent Borrowing Base Certificate delivered by Borrowers to Agent) less (2) the sum of (y) the Letter of Credit Usage at such time, plus (z) the principal amount of Swing Loans outstanding at such time. (b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to the terms and conditions of this Agreement, reborrowed at any time during the term of this Agreement. The outstanding principal amount of the Revolving Loans, together with interest accrued and unpaid thereon, shall constitute Obligations and shall be due and payable on the Maturity Date or, if earlier, on the date on which they are declared due and payable pursuant to the terms of this Agreement. (c)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall have the right (but not the obligation), in the exercise of its Permitted Discretion, to establish and increase or decrease Receivable Reserves, Inventory Reserves, Bank Product Reserves and other Reserves against the Borrowing Base or the Maximum Revolver Amount. The amount of any Receivable Reserve, Inventory Reserve, Bank Product Reserve or other Reserve established by Agent shall have a reasonable relationship to the event, condition, other circumstance, or fact that is the basis for such Reserve and shall not be duplicative of any other Reserve established and currently maintained. 2.2 Term Loan. (a)Subject to the terms and conditions of the Original Credit Agreement, on or about August 25, 2014, each Term Loan Lender party to the Original Credit Agreement on such date made term loans to Borrowers so that after giving effect thereto and to the term loans made by the Term Loan Lenders on or about May 24, 2012, June 25, 2013 and March 28, 2014, the outstanding principal amount of all term loans made by the Term Loan Lenders prior to the Closing Date was $90,000,000 (all of such terms loans collectively referred to as the “ Term Loan ”). The outstanding principal balance of the Term Loan on the Closing Date is $84,375,000. (b) From and after the Closing Date, subject to Section2.2(d) , the principal of the Term Loan shall be repaid in consecutive equal quarterly installments in the amount of $2,250,000, commencing on April 1, 2015 and continuing on the first day of each calendar quarter (i.e., each July 1, October 1, January1 and April 1) thereafter, together with a final installment of all remaining unpaid principal (and all accrued and unpaid interest) on the Term Loan on the earlier of (i) the Maturity Date, and (ii) the date of the acceleration of the Term Loan in accordance with the terms of Section 9.1 . - 3 - (c) Subject to the terms and conditions of this Agreement, on each Reset Date, upon the written request of Borrowers (which request shall not be made more than one (1) time during any fiscal year of Parent and its Subsidiaries), each Term Loan Lender agrees (severally, not jointly or jointly and severally) to make additional term loans to Borrowers in an aggregate amount equal to such Term Loan Lender’s Pro Rata Share of the amount equal to (i) the Term Loan Amount on such Reset Date, minus (ii)the outstanding principal amount of the Term Loan immediately prior to such Reset Date, and the reset Term Loan Amount shall thereafter be referred to as the “ Term Loan ”. (d) From and after each Reset Date, the principal of the Term Loan shall be repaid in consecutive equal quarterly installments in the amount equal to the Term Loan Amount on such Reset Date divided by forty (40), commencing on the first day of each calendar quarter (i.e., each January1, April 1, July 1 and October 1) following such Reset Date and continuing on the first day of each calendar quarter thereafter, together with a final installment of all remaining unpaid principal (and all accrued and unpaid interest) on the Term Loan on the earlier of (i) the Maturity Date, and (ii) the date of the acceleration of the Term Loan in accordance with the terms of Section 9.1 . (e) The Term Loan shall be evidenced by the Term Note. Any principal amount of the Term Loan that is repaid or prepaid may not be reborrowed. All principal of, interest on, and other amounts payable in respect of the Term Loan shall constitute Obligations hereunder. 2.3 Borrowing Procedures and Settlements. (a) Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a written request by an Authorized Person delivered to Agent and received by Agent no later than 1:00p.m. (i) on the Business Day that is the requested Funding Date in the case of a request for a Swing Loan, and (ii) on the Business Day that is 1 Business Day prior to the requested Funding Date in the case of all other requests, specifying (A) the amount of such Borrowing, and (B) the requested Funding Date (which shall be a Business Day); provided that Agent may, in its sole discretion, elect to accept as timely requests that are received later than 1:00 p.m. on the applicable Business Day. At Agent’s election, in lieu of delivering the above-described written request, any Authorized Person may give Agent telephonic notice of such request by the required time. In such circumstances, Borrowers agree that any such telephonic notice will be confirmed in writing within 24 hours of the giving of such telephonic notice, but the failure to provide such written confirmation shall not affect the validity of the request. (b)
